o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b03 genin-118560-15 number release date uil --------------------- ------------------------------------ ------------------------------------ dear -------------- this letter responds to your request for information dated date in which you requested information on the federal_income_tax consequences of the transfer of united_states series ee savings bonds the bonds purchased by your mother but issued to you and your mother as co-owners to a_trust you asked for written clarification regarding the following questions question will the transfer of the bonds to the trust create a taxable_event answer in general the owner of series_ee_bonds may defer reporting the accrued interest on the bonds on the owner’s federal_income_tax return until the bonds mature or are disposed of if the bonds are issued in the names of co-owners the identity of the owner who must report the interest_income is determined by the source of the funds used to purchase the bonds not by the names or social_security numbers on the bonds if two people are named as co-owners on the bonds and one person passes away the surviving person becomes the owner as if the survivor had been the only owner from the time the bond was issued in that situation if the decedent had not reported the interest_income during her lifetime or if the estate did not report the interest on decedent’s final income_tax return the survivor would be responsible for reporting all the interest earned both before and after the decedent’s death if the survivor genin-118560-15 reports all of the interest earned throughout the life of the bond then in the year the survivor reports the interest she may claim a deduction for any federal estate_tax paid on the part of the interest included in the decedent’s estate if the owner of series_ee_bonds transfers them to a_trust giving up all rights of ownership the transferor must include in her income for that year the interest earned as of the date of the transfer if she had not previously reported if however the owner of series_ee_bonds transfers them to a_trust and the transferor is considered the owner of the trust ie a grantor_trust for federal_income_tax purposes the transferor may continue to defer reporting interest accrued each year for example a transferor is treated as the owner of a_trust if the transferor can revoke the trust the transferor must include the total interest accrued in his or her income when the bonds are redeemed or finally mature whichever is earlier form pd f is used to reissue u s savings bonds including series_ee_bonds to a personal trust which includes a revocable_trust when the form is filed the bonds should be included with the form as indicated by the form instructions sec_2 of form pd f requests the names of the grantors trustees taxpayer_identification_number and beneficiaries of the trust in general the grantors would be any persons who transfer property to the trust and the trustees would be those persons identified in the trust instrument the taxpayer identification numbers in the case of a revocable_trust created by husband and wife will generally be the husband and wife’s social_security numbers the beneficiaries of a_trust will generally include any living persons who may receive distributions from the trust form pd f is a publication of the bureau of public debt rather than the internal_revenue_service for further clarification regarding the form we suggest you contact the bureau of public debt forms management officer parkersburg wv as indicated on page of the form for more information on the reissuance of united_states series ee savings bonds and the tax consequences following the death of the owner please refer to the enclosed materials published by the internal_revenue_service and the bureau of public debt genin-118560-15 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2015_1 sec_2 2015_1_irb_1 date if you have any additional questions please contact our office at --------------------- sincerely bradford r poston senior counsel branch passthroughs special industries enclosures excerpts from irs publication your federal_income_tax excerpts from irs publication investment_income expenses excerpt from the u s savings bond website maintained by u s department of the treasury bureau of the public debt concerning the death of a savings bond owner http www treasurydirect gov indiv research indepth ebonds res_e_bonds_eedeath htm
